Title: John Quincy Adams to John Adams, 2 June 1777
From: Adams, John Quincy
To: Adams, John


     
      Dear Sir
      Braintree June the 2d 1777
     
     I Love to recieve Letters very well much better than I love to write them, I make but a poor figure at Composition my head is much too fickle, my Thoughts are running after birds eggs play and trifles, till I get vexd with my Self, Mamma has a troublesome task to keep me Steady, and I own I am ashamed of myself. I Have but Just entered the 3d volume of Smollet tho I had designed to have got it Half through by this time. I have determined this week to be more diligent as Mr. Thaxter will be absent at Court, and I cannot persue my other Studies I have Set myself a Stent, and determine to read the 3d volume Half out, If I can but keep my resolution I will write again at the end of the week, and give a better account of myself. I wish sir you would give me Some instructions with regard to my time and advise me how to proportion my Studies and my Play, in writing and I will keep them by me and endeavour to follow them I am dear Sir with a present determination of growing better yours,
     
      John Quincy Adams
     
     
      PS Sir if you will be So good as to favour me with a Blank book I will transcribe the most remarkable occurances I mett with in my reading which will Serve to fix them upon my mind.
     
    